--------------------------------------------------------------------------------

Exhibit 10.1


VeriChip Authorized Dealer Agreement


AN AGREEMENT,
by and between
VeriChip Corporation
(“VeriChip”)
and




IR Security & Safety Americas
the (“Dealer”)


The parties mutually agree:
 
1. General
This Agreement governs all transactions hereafter entered into between VeriChip
and Dealer concerning the Products developed and marketed by VeriChip.
 
2. Appointment
Subject to the terms set forth in this Agreement, VeriChip hereby appoints
Dealer, and Dealer accepts the appointment by VeriChip, to be a non-exclusive,
independent Dealer of the products (the “Product(s)”) described in Schedule “A”
(“Authorized Products List”). Dealer shall be authorized to deal in additional
products marketed by VeriChip only if VeriChip first signs a new Schedule “A”
adding them to the Authorized Products List and provides written notification of
the addition to Dealer.
 
3. Territory
Dealer shall have the non-exclusive right to promote, sell, and market Products
only in the geographical territory and or market(s) described in Schedule “B”
(the “Territory”), except as otherwise specifically authorized by VeriChip in
writing. VeriChip reserves the right to designate others to sell any of the
Products in the Territory. Dealer shall not resell Products to any person or
entity that Dealer has reason to believe will ship the Product outside the
Territory.
 
4. Government, National and Major Accounts
VeriChip and Dealer acknowledge that in order to maximize market penetration for
the Products, it might be appropriate for VeriChip, or other authorized VeriChip
dealers, agents or parties, to sell or otherwise market Products to major
end-user accounts, including national accounts, and government accounts, some of
whom may have multiple end-user locations in different geographic areas
including areas within or outside the Territory. VeriChip shall have the right
to make arrangements directly with such accounts or with other parties to
provide for installation, warranty and regular service and maintenance. Dealer
agrees to use its best efforts to cooperate with VeriChip and other VeriChip
agents or parties to adhere to such guidelines as VeriChip may from time to time
establish in the implementation of any such programs. VeriChip shall have the
right to designate by written notice to Dealer that such accounts are outside
the
 
1

--------------------------------------------------------------------------------


 
Territory of Dealer and Dealer shall not solicit, market or sell Products to
such designated accounts.
 
5. Dealer Network
Dealer shall have no right to sublicense any of its rights herein to other
dealers or similar third party marketers.
 
6. Independent Contractor Relationship
Nothing contained in this Agreement shall create an agency relationship, joint
venture, partnership or other like arrangement between the parties, shall be
construed to make either party the agent for the other party for any purposes,
and neither party shall have any right whatsoever to incur any liabilities or
obligations on behalf of or binding upon the other party. Dealer has not been
granted a franchise, and Dealer is not an agent of VeriChip. Neither party shall
have the power or authority to represent the other party in any manner. Each
party will act as an independent contractor in accordance with the terms of this
Agreement and will not at any time represent orally or in writing to any person
or corporation or other business entity that it has any right, power or
authority not expressly granted by this Agreement. Dealer shall not commit
VeriChip to any contractual obligation, make any warranties or representations
purportedly on behalf of or approved by VeriChip with respect to Products other
than those set forth in VeriChip’s supplied material.
 
7. Responsibilities Of VeriChip
Subject to the terms of this Agreement, VeriChip may at its sole discretion:
(a)
provide Dealer, from time to time, with marketing literature, technical
literature, technical advice and assistance and warranty literature as VeriChip
deems appropriate for the Products and related goods;
   
(b)
conduct service training and sales and marketing training and programs for
Dealer, as VeriChip may deem appropriate from time to time;
   
(c)
engage in advertising programs, which may include national, local, or
cooperative advertising (on such terms, including cost allocation, as may be
agreed from time to time by the parties), of such type and nature as VeriChip
deems appropriate for the successful marketing of Products and related goods

 
8. Responsibilities of Dealer
Pre-sale and post-sale support of the Products by Dealer is critical to the
reputation and success of the Products and related goods in the marketplace.
Dealer acknowledges that its ability and commitment to provide such support and
to market Products are extremely important elements in VeriChip’s decision to
enter into this Agreement. Subject to the other provisions of this Agreement,
Dealer specifically agrees as follows:


(a)
Best Efforts - Dealer shall exercise its best efforts to achieve (in a manner
consistent with the other terms of this Agreement) maximum market penetration
for the Products in the Territory. Dealer shall provide reasonable marketing
coverage in the Territory. Dealer shall maintain inventories of Products at
their discretion sufficient to meet market demand in a timely manner.
   
(b)
Sales Organization - Dealer shall train and maintain at each of its offices in
the Territory a sales force of individuals knowledgeable with respect to the
functional capabilities and operation of the Products.
   
(c)
Installation and End-user Training - Dealer shall ensure that each end-user who
acquires any of the Products from Dealer is provided proper installation support
and operational training.

 
 
2

--------------------------------------------------------------------------------


 
(d)
Reports - Dealer shall monitor its activities with respect to the Products and
shall provide VeriChip with a report not less than ten (10) days after the end
of each month setting forth in reasonable detail the following:

 

 
(i)
sales and inventory for the preceding month;
 
(ii)
sales analysis within the Territory;
 
(iii)
forecasts for future sales on a rolling one month, three month (quarter) and
annual basis;
 
(iv)
service and support activity.
 
VeriChip shall have the right to prescribe the form of such reports and the
level of detail required from time to time by written notice to Dealer.



(e)
Systems - Dealer shall incorporate the Products only into systems or with other
products, including hardware and software, that are compatible with the Product.
VeriChip shall have the right to publish lists of compatible and/or incompatible
systems and products.

 
9. Product Development
VeriChip reserves the right, in its sole and absolute discretion, to make
modifications, improvements or changes to Products or related goods or to
discontinue the sale or distribution of any Products or related goods at any
time without incurring any liability whatsoever to Dealer or others. Should
Dealer require, VeriChip will fulfill outstanding accepted orders for such
discontinued Products. Should Dealer have inventory of any Product purchased
within sixty (60) days from VeriChip’s announced discontinuance of such Product,
VeriChip will repurchase at Dealer’s cost such Product subject to receiving
Dealer’s order for other Products of equal value. The cost of shipping and
handling any returned Product shall be borne by Dealer.
 
10. Software License
(a)
The Products may include software (“Software”) and its media, hardware and
documentation related to software and hardware.
   
(b)
Software is normally accompanied by either a separate Software license agreement
to be presented by Dealer to the end-user for execution at time of sale and
prior to the delivery of the Product or by a prepackaged Software license
agreement wherein the end-user accepts the terms of a pre-packaged Software
license agreement by breaking a seal to access the Software. If the Software
contains a separate Software license for execution by the end-user, it is the
obligation of Dealer to ensure that such license is executed by the end-user and
returned to VeriChip.
   
(c)
Title to all Software marketed to Dealer under this Agreement will remain with
VeriChip or VeriChip’s suppliers. Dealer will acquire no rights to any such
Software except that Dealer will be bound by the applicable end-user license
agreement in respect of any Software it acquires for its own use.

 
11. Purchases
(a)
Dealer shall order and purchase Products and related goods from VeriChip by
written, purchase orders (“Purchase Orders”), which shall (i) be deemed to
incorporate the terms and conditions of this Agreement whether or not reference
to this Agreement is made, (ii) identify each Product ordered by model number,
(iii) indicate quantity, price (on a pro forma basis, with the invoice price to
be determined in accordance with the provisions of this Agreement) and shipping
instructions and (iv) specify Dealer’s requested delivery dates. The terms of
Dealer’s Purchase Orders shall be subject to and consistent with the terms of

 
 
3

--------------------------------------------------------------------------------


 

 
this Agreement and shall be null and void to the extent they vary from, conflict
with or supplement the terms of this Agreement. Purchase Orders will bind
VeriChip only to the extent accepted by VeriChip’s written confirmation or
delivery.
   
(b)
Delivery dates given by VeriChip as part of order acknowledgment for accepted
orders for Products or related goods will be honored by VeriChip on a best
effort basis.
   
(c)
Accepted orders for Products or related goods cannot be canceled or modified by
Dealer without VeriChip’s prior written approval.
   
(d)
Dealer must accept all such Products that are not defective. Returned Products
shall be subject to a restocking charge of twenty percent (20%) of the invoice
price of the Products returned.
   
(e)
VeriChip reserves the right to sell replacement tags and straps directly to the
end-user. Notwithstanding the foregoing, Dealer shall continue to honour his
service responsibility on the entire system as specified in Section 14. Dealer
shall have the right to supply replacement straps and tags to the end-user
providing these are ordered in the minimum quantities specified by VeriChip from
time to time.
   
(f)
VeriChip reserves the right, without limiting its other remedies under this
Agreement, to refuse to supply Products to Dealer and/or to cancel this
Agreement if (i) Dealer attempts to distribute any Product to persons or
entities outside of the Territory or assists or permits anyone else to do so,
(ii) VeriChip receives repeated complaints from end-users of the systems
regarding the performance of Dealer’s systems incorporating a Product, and
Dealer fails to cure such complaints to VeriChip’s satisfaction after reasonable
notice, or (iii) Dealer has failed to send technical staff for training by
VeriChip.
   
(g)
VeriChip reserves the right to reject or cancel any Purchase Order, in whole or
in part, if Dealer is then in breach of this Agreement.
   
(h)
VeriChip reserves the right to establish minimum purchase quantities of Product
as defined by VeriChip from time to time.

 
12. Prices
(a)
Product prices are those in VeriChip’s then current Price List, less the
applicable discount as set out in Schedule “C”. VeriChip reserves the right to
change prices and/or discounts and the effective date of such change shall be
the 30th calendar day following notice thereof to Dealer.
   
(b)
Any price decrease or discount increase will be applied to Products shipped
after the effective date of price decrease or discount increase. VeriChip will
provide a credit to Dealer in respect of its inventory of Products purchased up
to ninety (90) days prior to the effective date of any price decrease or
discount increase, provided that Dealer orders Products having a purchase price
equal to such credit within such 90 day period.
   
(c)
Any price increase or discount decrease will apply to orders received by
VeriChip after the effective date of price increase or discount decrease.
   
(d)
Prices do not include, and Dealer is responsible for, any sales, use, inventory,
value added and like taxes or duties for Products in its possession, including
Products to which title has not yet passed.
   
(e)
All prices are FOB (either Ottawa, Ontario or Ogdensburg, NY). VeriChip shall be
deemed to have delivered all Products and related goods when such are put in the
custody of a carrier at the FOB point, at which time all risk of loss or damage
shall pass to Dealer not withstanding the reservation of title by VeriChip as
provided in paragraph 13(c) of this Agreement. Dealer shall bear all costs of
freight, freight insurance and associated costs and shall make all arrangements
for same from the FOB point. Within fifteen (15) days after receipt of any
Products or related goods by Dealer, Dealer shall notify VeriChip in writing of
any defect in or damage to such Products or related goods which occurred in
shipping prior to the passing of title of the Products to the Dealer. Failure to
do so shall be deemed conclusive proof that such defect or damage is not
attributable to the fault of VeriChip and shall constitute a waiver of all
claims against VeriChip arising out of such defect or damage.

 
4

--------------------------------------------------------------------------------


13. Payment
(a)
Dealer shall pay for Products in accordance with the terms of VeriChip’s
invoices. The terms of payment are net thirty (30) days from shipment date to
Dealer. VeriChip shall be entitled to charge and Dealer shall pay interest at
the rate of two percent (2%) per month from the date of shipment on overdue
invoices. VeriChip shall have the right to change the rate upon thirty (30) days
notice. In the alternative, Dealer may pay for the Product through a credit
company approved by VeriChip, in which case VeriChip will initiate the payment
transaction with the credit company when Products are shipped to Dealer.
   
(b)
The supply of credit herein shall be at the discretion of VeriChip and VeriChip
reserves the right to withhold delivery of Product if Dealer does not meet
VeriChip’s credit requirements or the amount of Product ordered, or the amount
of Product which remains unpaid (whether or not overdue) exceeds the limit
established by VeriChip for Dealer. Dealer shall provide, at VeriChip’s request,
an acceptable letter of credit or guarantee or security in a form and amount
determined by VeriChip.
   
(c)
Title to Products (excluding any software or other intellectual property
therein) purchased from VeriChip by Dealer shall pass upon transfer from
VeriChip’s warehouse to the carrier as stated in 12(e) above. Notwithstanding
the foregoing, VeriChip shall maintain a beneficial interest in the Product
until VeriChip has been paid in full.
   
(d)
Without limiting any other rights it may have under this Agreement and
applicable law, all of VeriChip’s obligations under this Agreement, including
obligations of supply, or any Dealer purchase order, can be suspended should
Dealer be delinquent in making payment for previously shipped Products.

 
14. Service Responsibility
Dealer acknowledges that the Products may require installation, warranty, and
after-sale servicing and maintenance by skilled, trained and fully qualified
technicians. Dealer will provide for professional, prompt, and expert
installation, warranty and service support for Products sold in the Territory as
outlined from time to time in VeriChip’s service program. Dealer shall:
(a)
strictly adhere to all installation, service and parts inventory policies and
guidelines established by VeriChip from time to time;
   
(b)
maintain proper installation and servicing tools and facilities;
   
(c)
make available on-going Product maintenance at each of its offices and keep on
hand at each such office an inventory of spare parts and/or units (which will be
obtained solely from VeriChip) sufficient to perform its warranty and
maintenance obligations;
   
(d)
employ a sufficient number of technicians so as to ensure that each installation
and service call for a Product is personally handled only by a technician who
has been properly trained for such Product as stated in section 15 below.
   
(e)
make available and provide competent maintenance and service support, in a
commercially reasonable manner, to all end-users of Products (and other Products
as VeriChip may request in writing) in the Territory, irrespective of whether
the Product was sold to the end-user by Dealer.

 
15. Training Requirement
Dealer shall send to VeriChip for training all service technicians involved in
the installation and maintenance of the Product or related goods. Dealer shall
also provide for additional training, as appropriate, at service schools or the
like.
 
5

--------------------------------------------------------------------------------


 
16. Warranty
(a)
VeriChip makes no warranties whatsoever as to Software or its media other than
those set forth in the applicable user license. All other Product is sold with a
limited warranty enclosed with the Product (the “Limited Warranty”). The limited
warranty shall only apply if the Product is used in conjunction with compatible
systems and products. VeriChip makes no warranty whatsoever with respect to any
products or systems with which the Products are installed or used.
   
(b)
A Product replaced in warranty will carry the limited warranty for the balance
of the warranty period of the Product that it replaces. Replacement parts and
repaired equipment out-of-warranty will carry a ninety (90) day warranty on the
part, assembly or component that was replaced or repaired and shall be subject
to the same limitations and exclusions as the Limited Warranty for a similar new
Product.
   
(c)
All warranty claims will be honored by authorized “Service Centers” of VeriChip
under the guidelines of VeriChip’s Service program. VeriChip’s sole
responsibility shall be to repair or replace Products under warranty, in
accordance with the procedures set forth from time to time in VeriChip’s
warranty policy.
 
NO OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTIES OR CONDITIONS
REGARDING MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, RELATING TO THE
USE OR PERFORMANCE OF THE PRODUCT, SOFTWARE, DOCUMENTATION OR SERVICES PROVIDED
BY VERICHIP IS MADE BY VERICHIP TO DEALER, ITS DEALERS OR CUSTOMERS.
   
(d)
All non-VeriChip hardware, firmware, software, and documentation which may be
distributed by VeriChip with a Product is sold “as is” without warranty of any
kind by VeriChip, including any implied warranty or condition regarding
merchantability or fitness for a particular purpose. The sole warranty with
respect to such items is given by the manufacturer or producer thereof.
   
(e)
VeriChip will not be liable for personal injury or property damages, loss of
profit or other incidental, consequential or special damages arising out of the
use or inability to use any Product or any hardware, firmware, software or
documentation which may be distributed by VeriChip, whether on account of
Dealer’s negligence or any other cause, or for any damages or losses (regardless
of their nature) caused in whole or in part by Dealer’s failure to fulfill its
responsibilities as set forth in this Agreement.

 
17. Limitation of Liability
Dealer shall ensure the following limitation of liability is communicated to the
appropriate personnel at the end-user.


Limitation of Liability
This Product has been designed for use to a) assist personnel in summoning help
when they are under personal duress, b) assist in the prevention of infant
abduction and/or mother/infant mismatching c) locate assets d) assist in the
prevention of the loss of assets and/or e) reduce the risk of resident wandering
through remote detection.


The range, accuracy, function and performance of this Product may vary from the
published specifications due to many factors, including, without limitation,
site impairments from structural effects, metal objects in the vicinity,
placement of the receiver and transmitter, interference from other electrical
devices, atmospheric effects, installation, and maintenance. There may be other
factors, which also affect performance of this Product.
 
VeriChip does not guarantee that this Product will a) detect 100% of the calls
for personal assistance, b) detect 100% of infant abductions and/or
mother/infant mismatches, c) locate all assets 100% of the time, d) prevent the
loss of assets and/or e) detect 100% of resident wanderings. VeriChip does not
guarantee that this Product will not return false reports of a)
 
6

--------------------------------------------------------------------------------


calls for personal assistance, b) infant abductions and/or mother/infant
mismatches, c) location of assets, d) loss of assets and/or e) false reports of
resident wandering.


Monthly or weekly testing and maintenance of this Product, as described in the
Product documentation, is essential to verify the system is operating correctly
and to ensure that the probability of detecting an alarm and/or locating the
transmitter are maximized.


The failure to undertake regular testing and maintenance will increase the risk
of system failure and a) failure to report personal duress calls, b) failure to
detect infant abductions and/or mother/infant mismatches, c) failure to locate
assets, d) failure to prevent the loss of assets and/or e) failure to detect
resident wandering. The failure to undertake regular testing and maintenance
will increase the risk of false reports of a) calls for personal assistance, b)
infant abductions and/or mother/infant mismatches, c) location of assets, d)
loss of assets and/or e) resident wandering.


VeriChip hereby disclaims all warranties, express or implied, arising out of or
in connection with any of its Products of the use or performance thereof,
including but not limited to, where allowable by law, all other implied
warranties or conditions of merchantable quality and fitness for a particular
purpose and those arising by statute or otherwise in law or from a course of
dealing or usage of trade.


VeriChip’s liability to you or anyone claiming through or on behalf of you with
respect to any claim or loss arising out of the use or misuse of VeriChip’s
Product, defective products or materials, improper installation or maintenance
of VeriChip’s Product or products or the system in which they are incorporated,
or alleged to have resulted from an act or omission of VeriChip or any person,
negligent or otherwise, shall be limited to:



 
a)
the repair or replacement of defective Product or materials supplied by VeriChip
during the warranty period as set out in the Product documentation; or, at the
option of VeriChip,
       
b)
refund of the purchase price of the Product supplied by VeriChip.



In no event shall VeriChip be liable for general, specific, indirect,
consequential, incidental, exemplary or punitive damages or any losses or
expenses suffered by you or anyone else, whether or not VeriChip, or its
employees, officers, agents, resellers or installers has been informed of the
risk of such loss or expense and whether or not such losses or expenses were
foreseeable.”
 
18. Indemnification of VeriChip by Dealer 
Dealer agrees to indemnify and hold VeriChip harmless from and against any and
all loss, damage or cost, including legal expenses and counsel fees, for which
VeriChip becomes liable to third parties by reasons of acts, or failures to act,
of Dealer in marketing, selling, installing and servicing the Product and/or its
systems incorporating the Product, including, but not limited to
 
 
7

--------------------------------------------------------------------------------


(a)
representations and warranties made by Dealer regarding such Product, system or
the Product incorporated therein, or the use or performance of the Product in
connection with any other system components or software programming, and
   
(b)
representations and warranties made by Dealer in respect of the Products or the
system within which it is incorporated which are not contained in VeriChip
product literature or are not authorized in writing by VeriChip.
   
(c)
improper installation, support or maintenance of any system in which the Product
is incorporated.

 
19. Infringement by Product
In the event of any claim by a third party against Dealer asserting a patent,
copyright, trade secret or other proprietary right infringement involving the
Product, VeriChip will, at its expense, defend and/or settle such claim, and
will indemnify Dealer against any reasonable cost, legal fees, other expenses
and damages required for such defense or settlement, provided that Dealer
promptly notifies VeriChip in writing of such claim, and furnishes to VeriChip
copies of all letters and other documents relating to the allegation of
infringement. VeriChip shall be given full and sole authority to defend and
settle such claim, action or allegation of infringement. If VeriChip requests,
Dealer agrees to assist and/or cooperate with VeriChip in such defense and/or
settlement. VeriChip shall not be obligated to defend or settle or be liable for
costs, fees, expenses or damages if the infringement claim arises out of
Dealer’s special specifications, designs, drawings, instructions or other
requirements or out of any addition to or modification of the Product or any
combination thereof with other products after delivery by VeriChip or from use
of the Product in the practice of a process or system, in which case Dealer
shall assume the defense and/or settlement thereof and pay all costs, fees,
expenses or damages incurred by VeriChip. If any infringement claim is brought
against Dealer or VeriChip, or if in VeriChip’s opinion the Product is likely to
become a subject of a claim of infringement or violation of any patent,
copyright, trade secret or other proprietary right of any third party, VeriChip
shall be entitled at its option: (a) to procure for Dealer the right to continue
the sale and/or use of the Product at VeriChip’s expense by acquiring a license
in the name of VeriChip, (b) to replace or modify the Product so as not to
infringe such third party’s rights while conforming, as closely as possible to
original specifications or (c) to discontinue further supply of the Product. THE
FOREGOING STATES THE ENTIRE LIABILITY OF VERICHIP AND DEALER IN RESPECT OF
INFRINGEMENT OF ANY PATENT, COPYRIGHT, TRADE SECRET OR ANY OTHER PROPRIETARY
RIGHT OF ANY THIRD PARTY AND IS IN LIEU OF ALL WARRANTIES, EXPRESS OR IMPLIED,
IN REGARD THERETO, AND IN NO EVENT SHALL VERICHIP OR DEALER BE LIABLE FOR
DIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT LIMITED
TO, LOSS OF ANTICIPATED PROFITS OR OTHER ECONOMIC LOSS.
 
20. Restrictions
Dealer shall not alter or modify any of the Products or their constituent
elements and shall not:
(a)
reverse engineer, interrogate, or decode any of the Products or program
components of the Products; or
   
(b)
attempt to bypass or to defeat any protection methods which have been applied by
VeriChip to prevent unauthorized uses of the Products; or
   
(c)
attempt any other procedure to put any of the program components into human
readable form.

 
8

--------------------------------------------------------------------------------


21. Intellectual Property Rights
(a)
Dealer acknowledges and agrees that it has no right, title or interest in or to
the name “VeriChip” or to any logos, trade-names, or trademarks (registered or
not) (collectively the “Marks”) used in connection with VeriChip or any goods or
services from time to time marketed by VeriChip (including, without limitation,
with respect to the Products). Dealer shall not use the Marks in any way in
connection with marketing or servicing goods or services, other than in
accordance with the provisions of this Agreement or except as may be expressly
authorized by VeriChip in writing. Under no circumstances shall Dealer deface,
alter, remove or cover a Mark, insignia, serial number or lettering which is on
a Product at the time of delivery.
   
(b)
Dealer shall not include the name “VeriChip” or any variation thereof in any
portion of Dealer’s name or any name under which Dealer does business. In
accordance with the above, Dealer shall have the right to use the trademark
“VeriChip” in its approved standard form solely in connection with the sales,
advertising and promotion of the Products and not for any other purpose. Dealer
shall not use any mark or name other than as herein permitted in connection with
the sale of Products.
   
(c)
Dealer will abide by any usage rules established from time to time by VeriChip
in respect to its Marks.
   
(d)
Dealer may refer to itself as a “Authorized VeriChip Dealer” in connection with
the promotion, sale, marketing or service of Authorized Products in the
Territory, provided such right shall cease upon termination of this Agreement.
Dealer shall submit to VeriChip full particulars prior to use of the same and
shall not proceed with such use until VeriChip’s written approval shall have
been obtained.
   
(e)
Dealer acknowledges that any and all of the patents, designs, trademarks,
copyrights, and other rights including any unpatented confidential production
method used or embodied in connection with the Product will remain the sole
property of VeriChip. Except as expressed in this Agreement, nothing in this
Agreement shall be construed as granting or conferring to Dealer or its’
customers any rights by license or otherwise, expressly implied or otherwise,
for such patents, designs, trademarks, copyrights or other rights, including any
unpatented confidential production method.

 
22. Term
(a)
The effective date of this Agreement is the date it is signed by VeriChip. This
Agreement shall extend for one (1) year following its effective date and shall
be automatically renewed thereafter from year to year. Either party may
terminate this Agreement on not less than ninety (90) days written notice to the
other.
   
(b)
Other than as set forth above, termination or cancellation shall not relieve
either party of obligations incurred prior thereto (including Dealer’s
obligations to pay the purchase price of the Product theretofore shipped to
Dealer and to continue to comply fully with Dealer’s representations and
warranties set forth herein).
   
(c)
VeriChip shall have the right at any time thereafter to terminate or cancel this
Agreement upon giving written notice to Dealer and which shall be effective
immediately if: (i) Dealer fails to meet the terms of payment hereunder for any
two (2) months in any twelve (12) consecutive months of the term of this
Agreement; (ii) a petition of bankruptcy has been filed by or against Dealer;
(iii) Dealer has made an assignment for the benefit of creditors; (iv) a
trustee, receiver or liquidator or similar person has been appointed or applied
for by Dealer or has taken possession of its assets; (v) Dealer becomes
insolvent; (vi) there is a bulk sale or attempted bulk sale of Dealer’s assets;
(vii) there is an institution of proceedings for the dissolution or liquidation
of Dealer’s assets by a third party; (viii) Dealer fails an audit of its service
and support capability conducted by VeriChip as referenced in section 14 and
does not rectify the problem within the time specified by VeriChip; or (ix) if
there is any other breach of the provisions of this Agreement by Dealer and
Dealer does not rectify such breach within thirty (30) days of written
notification from VeriChip. Dealer agrees to immediately notify VeriChip of any
circumstances that would give VeriChip grounds to terminate this Agreement.

 
9

--------------------------------------------------------------------------------



   
(d)
VeriChip shall not by reason of the termination of this Agreement be liable to
Dealer for any loss, reimbursement, compensation or damages including, without
limitation, the loss of present or prospective profits on sales or anticipated
sales or of expenditures, investments or commitments made either in connection
therewith or in connection with the establishment, development or maintenance of
Dealer’s business.
   
(e)
On termination of this Agreement, Dealer agrees that it shall upon the effective
date of the termination or cancellation: (i) refrain from exercising or
attempting to exercise any right or privilege granted to it under this
Agreement; (ii) discontinue its use of and relinquish any and all rights to the
Marks that VeriChip has authorized or permitted Dealer to use (iii) to return or
destroy all promotional, advertising or technical material bearing such
designations, and any other material furnished to Dealer free of charge by
VeriChip during the term of this Agreement.

 
23. Events Upon Termination
(a)
Upon the effective date of termination, Dealer shall pay VeriChip for all
Products delivered irrespective of the date of delivery and all other amounts to
which VeriChip is entitled under this Agreement or any Purchase Orders. Dealer
will have the right to market and distribute, in accordance with the terms of
this Agreement, Products in its inventory which VeriChip does not elect to
repurchase; after Dealer has sold such Products or earlier upon VeriChip’s
request, Dealer will return or destroy related unused advertising and promotion
materials, relevant information including price lists.
   
(b)
Termination will not affect VeriChip’s warranty obligations to Dealer.
   
(c)
Regardless of the reason for termination, Dealer will be required to maintain
the confidentiality of any confidential/proprietary information it has received
during the course of the Agreement until such information becomes part of the
public domain through no breach of this Agreement or if written permission for
disclosure has been given by VeriChip.

 
24. Force Majeure
VeriChip shall not be liable to Dealer or customers or others, for failure of
VeriChip to fulfill its obligations under this Agreement, and/or for delays in
shipment or failure to manufacture or provide Products, documentation, education
or other services if such delay or failure results directly or indirectly from
any cause or event beyond its reasonable control, including but not limited to
acts of God, of civil or military authorities, of public enemy, terrorism, war,
riots, civil disturbances, insurrection, accidents, fire, explosions,
earthquakes, floods, the elements, strikes, labor disputes, shortage of suitable
materials, labor or transportation. Neither VeriChip nor Dealer shall be in
default on any obligation hereunder if such default results from the
aforementioned causes (which are not within the reasonable control of the party
affected).
 
25. Dispute Resolution
In the event of any dispute, claim, question or difference arising out of or
relating to this Agreement, the parties hereto shall use their best endeavors to
settle such disputes, claims, questions or differences. To this effect, they
shall consult and negotiate with each other, in good faith and understanding of
their mutual interest, to reach a just and equitable resolution satisfactory to
both parties. If they do not reach such resolution the disputes, claims,
questions or differences shall be finally settled by Mediation pursuant to (a)
below and in the event that a resolution is not achieved by mediation by
arbitration pursuant to (b) below:
(a)
Mediation shall be conducted in accordance with the “Rules of Procedure for the
Conduct of Mediations” of the Arbitration and Mediation Institute of Ontario;

 
10

--------------------------------------------------------------------------------


(b)
Arbitration shall be final and binding and conducted under the “Rules of
Procedure for the Conduct of Arbitrations” of the Arbitration and Mediation
Institute of Ontario pursuant to The Arbitration Act (1991) S.O. 1991 Chapter 17
if the arbitration is an arbitration domestic to Canada, and otherwise pursuant
to the International Commercial Arbitration Act, R.S.O. 1990, Chap. I.9. In
addition to the foregoing, the following shall apply to an arbitration:




 
i)
The Arbitration Tribunal shall consist of one (1) arbitrator.
 
ii)
The arbitrator shall be instructed that time is of the essence in proceeding
with his determination of any dispute, claim, questions or indifference.
 
iii)
The arbitration shall be conducted in English and shall take place in Ottawa,
Ontario, or such other place as the parties may agree.
 
iv)
The arbitration award shall be given in writing and shall be final, binding on
the parties, not subject to any appeal, and shall deal with the question of
costs of arbitration and all matters related thereto.
 
v)
Judgment upon the award rendered may be entered into any court having competent
jurisdiction, or application may be made to such court for a judicial
recognition of the award or an order of enforcement thereof, as the case may be.

 
26. General
(a)
The parties agree to observe complete confidentiality with regard to any
confidential information which is disclosed to one party by another. For the
purposes hereof, “confidential information” shall mean all financial information
(including without limitation all financial statements, forecasts and financial
records), all operating information (including without limitation all
information relating to pricing and distribution of the Products and all
customer lists), all technical information (including without limitation
description of the Software and its development) and all strategic corporate
plans including marketing plans acquired by a party from the other party or
others employed or engaged by such party; it being understood, for greater
certainty, that “confidential information” does not include information which:




 
i)
is available to the public or in the public domain or later falls in the public
domain otherwise than as a result of a breach of this Agreement;
 
ii)
is disclosed with the prior written approval of the Party supplying such
information;
 
iii)
is not identified as confidential information; or
 
iv)
is compelled by law or judicial process to be disclosed.



(b)
If any term of this Agreement shall for any reason be held to be unenforceable,
invalid or illegal, the remainder of this Agreement shall remain valid, legal
and enforceable according to its terms. This Agreement shall be binding upon the
successors and permitted assigns of the parties.
   
(c)
Should any dispute be commenced between the parties or their personal
representatives concerning any provision of this Agreement or the rights and
duties of any person in relation thereto, the party prevailing in such dispute
shall be entitled, in addition to such other relief as may be granted, to a
reasonable sum as and for their attorney’s fees in such proceeding which shall
be determined by the court or arbitrator, as the case may be in such proceeding
or in a separate action brought for that purpose.
   
(d)
This Agreement may not be modified or amended except in writing signed by the
parties.
   
(e)
This Agreement constitutes the entire Agreement between the parties with respect
to its subject matter and supersedes all prior oral and written proposals and
communications. The terms of this Agreement shall prevail notwithstanding any
variance with the terms and conditions of any purchase order submitted by
Dealer. No representation or statement not contained on the original copy of
this Agreement shall be binding on VeriChip as a warranty or otherwise.

 
11

--------------------------------------------------------------------------------


(f)
All notices under this Agreement shall be in writing and shall be effective when
mailed or otherwise placed in transmission to the other party at its office
address indicated below or such other address as may be designated by either
party to the other in writing.
   
(g)
This Agreement shall be governed by and construed in accordance with the laws of
the province of Ontario and the laws of Canada applicable therein. Dealer
consents to the jurisdiction and venue of the provincial and federal courts
situated within the province of Ontario upon service of process made in
accordance with the laws of Ontario and Canada, provided that VeriChip at its
option may commence legal proceedings in any jurisdiction in which Dealer
carries on business and in such case Dealer consents to the jurisdiction and
venue of the courts situated in such jurisdiction upon service made in
accordance with the applicable laws of such jurisdiction. Dealer further agrees
that suits initiated by Dealer upon any and all causes of action, whether or not
such causes of action have arisen under this Agreement and regardless of the
legal theory upon which such causes of action are based, shall be brought
exclusively in a provincial or federal court situated within the province of
Ontario. Any suit between the parties, other than for payment of the purchase
price of the Products or for indemnification under section 18 of this Agreement,
shall be commenced, if at all, within one (1) year of the date that the cause of
action accrues.
   
(h)
This Agreement or any performance due under it may not be assigned by Dealer
without the prior written consent of VeriChip. Any purported assignment by
Dealer or any substantial change in the ownership or control of Dealer shall
permit VeriChip to terminate for cause. Dealer must notify VeriChip immediately
of any change in control of Dealer. For the purposes hereof, a “change in
control” means the acquisition by a person of shares representing at least 50%
of the voting shares of Dealer or of any person controlling Dealer.
   
(i)
VeriChip may assign its interest in this Agreement or any portion thereof
without the consent of Dealer.
   
(j)
Dealer shall pay all sums owing to VeriChip in accordance with the terms of this
Agreement, without any deduction or abatement and Dealer shall have no right of
set-off.
   
(k)
No waiver by VeriChip of any breach/default shall operate as a waiver of any
other breach/default or of the same breach/default on a future occasion. No
delay, course of dealing, or omission on the part of VeriChip in exercising any
right or remedy shall operate as a waiver thereof, and no single or partial
exercise by VeriChip of any right or remedy shall preclude any other or further
exercise thereof or the exercise of any other right or remedy.
   
(l)
The provisions of sections 13 and 16 to 23 inclusive shall survive the
termination of this Agreement.
   
(m)
This Agreement shall not be binding upon VeriChip until it has been executed by
VeriChip’s President and CEO.
   
(n)
This Agreement shall be executed in duplicate, each copy being considered an
original but both taken together shall constitute but one Agreement.



 
12

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement under the
hands of their duly authorized representatives:




Agreed to:


 
/s/ Scott A Deininger  
(Signature)


Name:
Scott A. Deininger
Position:
Director, Business Development
Date:
December 19th, 2005
   
Dealer:
Ingersoll Rand Security Technologies
Address:
111 Congressional Blvd., Suite 200
 
Carmel, IN 46302









Accepted by:
 
/s/ Kevin McLaughlin 
Kevin McLaughlin, CEO


 
Date: 01/04/06


VeriChip
1690 South Congress Ave., Suite 200
Delray Beach, FL 33445
USA


13



